Motion granted to the extent of dispensing with the printing of the respondent’s points and permitting the respondent to serve and file typewritten respondent’s points, on condition that the respondent serves one copy thereof upon the attorney for the appellant and files six copies thereof with this court on or before 4:00 p.m. Friday, November 13, 1959, the' said appeal to be argued or submitted on November 17, 1959, and the respondent is permitted to submit, for the information of the court, at the time of filing respondent’s points, six typewritten copies of the affidavit of Robert J. Phillips, sworn to August 3, 1959, read on the motion to punish appellant for contempt and six copies of the exhibit annexed to the moving affidavit of respondent in support of the original application for alimony and counsel fees. The disposition of that branch of the motion addressed to the record and appellant’s points is reserved for determination in connection with the appeal proper. In all other respects, the motion is denied. Concur — Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.